                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TAMOYA PAYNE                                     )
                                                 )
             Plaintiff,                          )
                                                 )
    -vs-                                         )       Civil Action No. 18-76
                                                 )
NANCY A. BERRYHILL,                              )
ACTING COMMISSIONER OF SOCIAL                    )
SECURITY,                                        )
                                                 )
       Defendant.                                )

AMBROSE, Senior District Judge.

                                 OPINION AND ORDER


                                        Synopsis

       Plaintiff Tamoya Payne (“Payne”) seeks judicial review of the Social Security

Administration’s denial of her claim for supplemental security income (“SSI”). She filed

this application on August 7, 2014 following two prior denials. She alleges disability

beginning on March 15, 2013. (R. 20) Before the Court are the parties’ cross-motions

for summary judgment. See ECF Docket Nos. 10 and 12. For the following reasons, the

case is remanded.

                                         Opinion

   1. Standard of Review

   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g)6 and 1383(c)(3)(7). Section 405(g) permits a district

court to review the transcripts and records upon which a determination of the

Commissioner is based, and the court will review the record as a whole. See 5 U.S.C. §

                                             1
706. When reviewing a decision, the district court’s role is limited to determining

whether the record contains substantial evidence to support an ALJ’s findings of fact.

Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been

defined as “more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d

Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Determining

whether substantial evidence exists is “not merely a quantitative exercise.” Gilliland v.

Heckler, 786 F.2d 178, 183 (3d Cir. 1986) (citing Kent v. Schweiker, 710 F.2d 110, 114

(3d Cir. 1983)). “A single piece of evidence will not satisfy the substantiality test if the

secretary ignores, or fails to resolve, a conflict created by countervailing evidence. Nor

is evidence substantial if it is overwhelmed by other evidence – particularly certain types

of evidence (e.g., that offered by treating physicians).” Id. The Commissioner’s findings

of fact, if supported by substantial evidence, are conclusive. 42 U.S.C. §405(g);

Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at

390, 91 S. Ct. 1420.

       Importantly, a district court cannot conduct a de novo review of the

Commissioner’s decision, or re-weigh the evidence of record; the court can only judge

the propriety of the decision with reference to the grounds invoked by the Commissioner

when the decision was rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa.

1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995

(1947). Otherwise stated, “I may not weigh the evidence or substitute my own

conclusion for that of the ALJ. I must defer to the ALJ’s evaluation of evidence,

assessment of the credibility of witnesses, and reconciliation of conflicting expert



                                               2
opinions. If the ALJ’s findings of fact are supported by substantial evidence, I am bound

by those findings, even if I would have decided the factual inquiry differently.” Brunson

v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011)

(citations omitted).

       II. The ALJ’s Decision

       As stated above, the ALJ denied Payne’s claim for benefits. More specifically, at

step one of the five step analysis, the ALJ found that Payne had not engaged in

substantial gainful activity since the application date. (R. 22) At step two, the ALJ

concluded that Payne suffers from the following severe impairments: chronic pain

syndrome, obesity, osteoarthritis, fibromyalgia, history of left ankle fracture,

degenerative disc disease, and major depressive disorder with psychotic features. (R.

22-23) At step three, the ALJ concluded that Payne does not have an impairment or

combination of impairments that meets or medically equals one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 23-24) Between steps

three and four, the ALJ found that Payne has the residual functional capacity (“RFC”) to

perform light work with some restrictions. (R. 25-30) At step four, the ALJ found that

Payne is unable to perform her past relevant work as a server and unarmed security

guard. (R. 30) Ultimately, at the fifth step of the analysis, the ALJ concluded that “there

are jobs that exist in significant numbers in the national economy” that Payne can

perform. (R. 30)

       III. Discussion

       Although Payne alleged both disabling physical and mental impairments, her

issue on appeal is limited to the ALJ’s treatment of her fibromyalgia. Fibromyalgia “is a



                                              3
complex medical condition characterized primarily by widespread pain in the joints,

muscles, tendons, or nearby soft tissues that has persisted for at least 3 months.” SSR

12-2p. There are “unique difficulties associated with diagnosing fibromyalgia, as there

are no objective tests which conclusively confirm the disease.” Merritt v. Berryhill, 2018

WL 1162848, at * 10 (E.D. Pa. Mar. 5, 2018) (citing, Green-Younger v. Barnhart, 335

F.3d 99, 108 (2d Cir. 2003)). “Due to the subjective nature of the diagnosis, the

credibility of a claimant’s testimony regarding her symptoms is especially significant in

the evaluation of the evidence.” Gregory v. Berryhill, Civ. No. 17-991, 2019 WL 643736,

at * 8 (Feb. 15, 2019) (citing, Singleton v. Astrue, 542 F. Supp.2d 367, 378 (D. Del.

2008) (internal quotation marks and citations omitted). The:

       cause is unknown, there is no cure, and it is poorly-understood within much of
       the medical community. The disease is diagnosed entirely on the basis of
       patients’ reports of pain and other symptoms. The American College of
       Rheumatology issued a set of agreed-upon diagnostic criteria in 1990, but to
       date there are no laboratory tests to confirm the diagnosis.” Benecke v. Barnhart,
       379 F.3d 587, 590 (9th Cir. 2004). In fact, fibromyalgia patients often “manifest
       normal muscle strength and neurological reactions and have full range of
       motion.” Rogers v. Commissioner of Social Security, 486 F.3d 234, 244 (6th Cir.
       2007) (citing, Preston v. Secretary of Health and Human Services, 854 F.2d 815,
       820 (6th Cir. 1988)). In order to diagnose fibromyalgia, a series of focal points
       must be tested for tenderness and other conditions must be ruled out through
       objective medical and clinical trials. Id. at 244. Symptoms associated with
       fibromyalgia include “pain all over,” fatigue, disturbed sleep, stiffness, and
       tenderness occurring at eleven of eighteen focal points. Sarchet v. Chater, 78
       F.3d 305, 306 (7th Cir. 1996)


Lintz v. Astrue, Civ. No. 8-424, 2009 WL 1310646, at * 7 (W.D. Pa. May 11, 2009).

       After careful consideration and review of the record, I agree with Payne that the

ALJ’s decision is deficient with respect to his discussion of her fibromyalgia. He does

detail her physical impairments and treatments. (R. 26-27) He then concludes that “[t]he

claimant’s limited and conservative treatment with physical therapy and non-narcotic

                                             4
medications, along with the mild degenerative findings on x-rays and her lack of need

for back surgery, indicates that the claimant is less limited than alleged.” (R. 26)1 Yet

case law indicates that conservative treatment is appropriate for fibromyalgia. See ECF

Docket No. 11, p. 15, citing, Doychak v. Colvin, Civ. No. 12-1645, 2013 WL 4766516, at

* 9 (W.D. Pa. Sept. 4, 2013). Indeed, massage, exercise, anti-inflammatories, trigger-

point injections and other approaches may be appropriate treatments for fibromyalgia

and that surgery may not be appropriate or required. See Doychak, 2013 WL 4766516;

Smith v. Comm’r. of Soc. Sec., Civ. No. 9-182, 2009 WL 2762687, at * 4 (W.D. Pa. Aug.

31, 2009); and Lintz v. Astrue, Civ. No. 8-424, 2009 WL 1310646 (W.D. Pa. May 11,

2009). Further, while the case law makes clear that a claimant’s subjective complaints

of pain are critical to an evaluation of the evidence, here the record is devoid of any

meaningful analysis of Payne’s subjective complaints of physical pain. The ALJ notes

“[a]dditionally, despite reporting debilitating pain and physical symptoms, her treating

provider reported that she was asymptomatic without complaint, inconsistent with her

alleged constant symptoms (Exhibit D7F/9).” (R. 28) The ALJ cited to paperwork from a

pre-employment examination physical. Payne was not being assessed for fibromyalgia.

Rather, she was seeking to return to work. In any event, this one-sentence does not

constitute a meaningful analysis.

         As such, this case must be remanded for further consideration. I do not mean to

suggest that Payne is entitled to benefits. It may be, as the Government suggests, that

her fibromyalgia is not so limiting as to preclude substantial gainful employment.



1
  It is unclear whether the ALJ’s finding in this regard applies to all of Payne’s allegations of physical impairments
(i.e., chronic pain syndrome, osteoarthritis, fibromyalgia, history of left ankle fracture, and degenerative disc
disease) or one in particular.

                                                           5
Nevertheless, the record before me precludes a meaningful review of the same.




                                          6
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TAMOYA PAYNE                                    )
         Plaintiff,                             )
                                                )
    -vs-                                        )       Civil Action No. 18-76
                                                )
NANCY A. BERRYHILL,                             )
ACTING COMMISSIONER OF SOCIAL                   )
SECURITY,                                       )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge.




                                  ORDER OF COURT



      Therefore, this 7th day of March, 2019, after careful consideration of the

submissions of the parties and for the reasons set forth in the Opinion accompanying

this Order, it is hereby ORDERED that the ALJ’s decision is VACATED and this case is

REMANDED for further consideration consistent with the accompanying Opinion. It is

further ORDERED that Plaintiff’s Motion for Summary Judgment (Docket No. 10) is

GRANTED to the extent that Plaintiff seeks remand for further consideration and the

Defendant’s Motion for Summary Judgment (Docket No. 12) is DENIED.

                                                BY THE COURT:

                                                /s/ Donetta W. Ambrose
                                                Donetta W. Ambrose
                                                United States Senior District Judge




                                            7
